Citation Nr: 1312484	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 2000 for the award of a 30 percent rating for loss of vision, left eye.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran's representative argued that a claim for special monthly compensation for housebound should be constructively included in this case because the Veteran was granted a total disability rating by reason of individual unemployability (TDIU) in a prior rating decision.  The Board does not find that such a claim is inextricably intertwined with any of the issues currently being adjudicated.  It is clear that the Veteran's grant of TDIU was based on the effects of multiple disabilities since no single disability met the schedular criteria for the benefit.  Nonetheless, the Veteran's claim for housebound benefits is referred to the agency of original jurisdiction (AOJ) for appropriate action.  The Board also notes that the Veteran recently filed a claim for special monthly compensation based on the need for aid and attendance.  He also indicated that he wishes to assert that there was clear and unmistakable error (CUE) in a June 1969 rating decision which granted service connection and assigned a noncompensable rating for his left eye disability.  Those issues are also referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal with respect to the issue of entitlement to a compensable rating for erectile dysfunction is requested

2.  In an October 2000 rating decision, the RO increased the rating for the Veteran's left eye disability from noncompensable to 30 percent, effective July 27, 2000.  The Veteran did not appeal the effective date assigned in that rating decision.

3.  In July 2005, the Veteran filed a request for entitlement to an effective date earlier than July 27, 2000 for the award of a 30 percent rating for his left eye disability.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met with respect to the issue of an increased rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The request of entitlement to an effective date prior to July 27, 2000 for the award of a 30 percent rating for a left eye disability is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012), Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal with respect to the issue of entitlement to an increased rating for erectile dysfunction and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue and it is dismissed.

Earlier Effective Date

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here because resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no application to an appeal limited to a matter of law); Dela Cruz v. Principi, 15 App. 143, 149 (2001) (noting that the VCAA is not applicable where the law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2012) .

In April 1969, the Veteran filed a claim for entitlement to service connection for residuals of a shell fragment in the left eye.  In June 1969 the RO granted the service connection and assigned a noncompensable evaluation.  The Veteran did not appeal the assigned rating.  In July 2000 the Veteran filed a claim for an increased rating for his left eye, and in an October 2000 rating decision the RO increased the disability percentage for his left eye disability to 30 percent, effective July 27, 2000, which was the date of claim.  The Veteran did not appeal the effective date.  Accordingly, the rating decision regarding the issue of the proper effective date is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007); see also Di Carlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (noting that except as provided by law, when a case or issue is decided and no appeal is taken, no further review is afforded).  In July 2005 the Veteran filed a request for entitlement to an effective date earlier than July 27, 2000 for the award of a 30 percent rating for his left eye disability.  

After a rating decision that assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE)   See Rudd, 20 Vet. App. At 299.  Freestanding earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id at 300.  Accordingly, when a freestanding earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed. Id. 

Here, the Veteran's claim for entitlement to an earlier effective date was filed after a rating decision was final and there is no allegation of CUE in the October 2000 rating decision.  Accordingly, the Veteran's claim is a freestanding earlier effective claim and must be dismissed. Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement). 


ORDER

The claim of entitlement to a compensable rating for erectile dysfunction is dismissed.

The request of entitlement to an effective date before July 27, 2000 for the award of a 30 percent rating for a left eye disability is dismissed.  



REMAND

The Veteran claims that he is entitled to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  The Veteran was afforded a VA examination of his peripheral neuropathy symptoms in November 2006.  However, VA treatment records from shortly after that time reflect increased symptoms as a result of the combined effects of peripheral neuropathy and right lower extremity radiculopathy.  The Veteran is not service connected for a low back condition or for radicular symptoms.  His representative has argued that the Veteran is entitled to a higher rating because the symptoms of radiculopathy and peripheral neuropathy are indistinguishable, and the combined effects of the two most closely approximate the next higher rating.  In light of this, a new examination is necessary which differentiates the symptoms of the service connected peripheral neuropathy from the non-service connected radiculopathy.  

The Veteran also contended that he is entitled to service connection for hypertension because it was caused or aggravated by his service connected diabetes.  A VA opinion was obtained in September 2006 that there was no relationship between the two conditions.  After the statement of the case was issued in December 2008 additional VA treatment records were associated with the claims file in the course of developing another of the Veteran's service connection claims.  The Veteran's representative has argued that findings in these more recent treatment records support renal involvement which in turn makes it more likely that there is a relationship between hypertension and diabetes.  In light of this, a new examination with consideration of the more recent treatment records is necessary.  Additionally, the RO must in the first instance review the additional evidence referenced by the appellant's representative.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a neurological examination of his right lower extremity.  The examiner should review the claims file in conjunction with the examination.  All symptoms and functional effects of the Veteran's peripheral neuropathy should be set forth.  Radicular symptoms should be distinguished from neuropathic symptoms if possible.  If this is not possible, the examiner should explain why this is the case.  

2.  Obtain a new VA opinion concerning the relationship between the Veteran's diabetes and his hypertension in light of the treatment records associated with the claims file after December 2008.  The claims file should be reviewed prior to provision of the opinion.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension is caused or aggravated (permanently made worse) as a result of his diabetes.  A complete rationale for all conclusions expressed should be set forth.  If the examiner deems it necessary in order to provide a well reasoned opinion, a VA examination of the Veteran should be accomplished.  If the examiner is unable to provide the requested opinion without undue speculation, he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H.  N.  SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


